DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 16th, 2020 has been considered and entered. 
Claim Objections
Claims 1, 4 and  15 are objected to because of the following informalities:  claims 1, 4, 15 and specification use the term “driver” this term is well known in art  that claim a vehicle operator/person/ individual, it is suggested to replace the term “driver” to another term like –mover— or similar term.
Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “close” in claim 3 is a relative term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The use of the term "close" renders the disposition of the cart indefinite.
Claim 7 recites “associating distance information on an obstacle at a first point with distance information on an obstacle at a second point…”, it is unclear as to whether the obstacle at a first point is the same obstacle at a second point or whether the obstacles are different from each other.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over High (US 20180346299) (“High”) in view of Hwang (DE 4307125 A1) (“Hwang”) (Translation Attached).

With respect to claim 1, High teaches, an obstacle sensor configured to sense an obstacle around the cart (See at least High Paragraph 70 “Detecting Objects: In some embodiments, motorized transport units 102 detect objects through several sensors mounted on motorized transport unit 102, through independent cameras (e.g., video cameras 118), through sensors of a corresponding movable item container 104, and through communications with the central computer system 106. In some embodiments, with semi-autonomous capabilities, the motorized transport unit 102 will attempt to avoid obstacles, and if unable to avoid, it will notify the central computer system 106 of an exception condition. In some embodiments, using sensors 414 (such as distance measurement units, e.g., laser or other optical-based distance measurement sensors), the motorized transport unit 102 detects obstacles in its path, and will move to avoid, or stop until the obstacle is clear.”)
a controller configured to detect lines of installed objects around the cart and to generate a moving route of the cart using values sensed by the obstacle sensor (See at least High Paragraphs 103-111).
a driver configured to move along the moving route (See at least High Paragraph 45 &99 “FIG. 8 shows a simplified block diagram of an exemplary motorized transport unit 804, similar to the motorized transport unit in FIG. 4, in accordance with some embodiments, and includes the components of the motorized transport unit illustrated in FIG. 4. Further, the motorized transport unit typically includes one or more sensors and/or measurement units 414, such as but not limited to one or more distance measurement units 808, light receiver units 804, optical and/or machine readable code readers 806, other such measurement units, and typically a combination of such measurement units. Further, the motorized transport unit includes a locomotion systems 810 or motor controllers (such as a motorized wheel system 410), and may include one or more movement tracker units 812.”) and motorized wheels.
High fails to explicitly disclose that the cart is to move parallel to an installed object.
Hwang, however, teaches that the cart is to move parallel to an installed object (See at least Hwang Paragraph 16 “b) cleaning the contoured surface of the cleaning area while obtaining positional information from each wall by traversing the contoured surface of the cleaning area from the starting position parallel to the walls while maintaining a predetermined distance from the walls surrounding the cleaning area”).
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of High so that the cart moves parallel to an installed object, as taught by Hwang as disclosed above, in order to ensure efficient traversal of the cart (Hwang Paragraph 1 “The present invention relates to a self-functioning method of a cleaning device and, more particularly, a self-functioning method of a cleaning device in which a surface to be cleaned is automatically recognized by self-functioning guidance of the cleaning device along the contour of the surface to be cleaned, and cleaning is carried out automatically by a planned divided trajectory is followed in the detected cleaning area”).

With respect to claim 9, High in view of Hwang teach that the cart further includes a positioning sensor that receives a signal from a transmitter module and measures a position of the transmitter module, and the controller generates the moving route corresponding to position information of the transmitter module (See at least High Paragraph 102 “The control circuit 406 and the memory 408 may be integrated together, such as in a microcontroller, application specification integrated circuit, field programmable gate array or other such device, or may be separate devices coupled together. The I/O device 424 allows wired and/or wireless communication coupling of the motorized transport unit to external components, such as the location controller 602, the user interface units 114, the movable item containers 104, and other such components. Typically, the I/O device 424 provides at least wireless communication, and in some instances may include any known wired and/or wireless interfacing device, circuit and/or connecting device, such as but not limited to one or more transmitters, receivers, transceivers, etc.” | Paragraph 141 “In some implementations, the location controller 602 links a customer to a motorized transport unit and/or movable item container. A map can be displayed on the motorized transport unit, movable item container and/or the customer's mobile user interface unit 114 (e.g., through an APP) indicating where the customer is currently located and where the motorized transport unit and/or movable item container is currently located. As described above, orientation information can be determined by the motorized transport unit through the use of GPS, compass, gyroscope, motion tracking and the like. The location controller can determine a route between the customer and the motorized transport unit, a desired destination, a desired product and the like, and using the shopping facility mapping can issue commands to navigate one or both of the customer and the motorized transport unit towards each other, which may be based upon a determined most efficient pathway, based on directing a customer through relevant portions of the shopping facility (e.g., based on products), or the like. ”), and the moving route is parallel to lines of the installed object (See at least Hwang Paragraph 16 “b) cleaning the contoured surface of the cleaning area while obtaining positional information from each wall by traversing the contoured surface of the cleaning area from the starting position parallel to the walls while maintaining a predetermined distance from the walls surrounding the cleaning area”).

Claims 2, 5-6, 8, 13, and 16 are is rejected under 35 U.S.C. 103 as being unpatentable over High (US 20180346299) (“High”) in view of Hwang (DE 4307125 A1) (“Hwang”) (Translation Attached) further in view of Heinla (US 20180253107 A1) (“Heinla”).

With respect to claim 2, High in view of Hwang teach calculating a first angle between the left line and a reference line and a second angle between the right line and the reference line, and comparing the first angle and the second angle and generates the moving route such that the cart may be disposed in parallel with the first installed object or the second installed object (See at least Hwang Paragraphs 45-46 “The position discrimination circuit 15 in the controller 12 detects the current position of the cleaning apparatus main body 1 and calculates a distance difference dI of deviation from the intended path PATH2 and an angle difference dA between the intended path PATH2 and the path deviated from PATH2. The differences dI (distance difference) and dA (angle difference) calculated as described above are calculated as shown in Fig. 7A multi-value inputs, and running speed v and direction w of the cleaning device become multi-value outputs. Accordingly, the cleaner does not deviate from its trajectory because the variation rule and variation values determine that the intended trajectory PATH 2 is followed. For example, when the distance difference dI and the angle difference dA become multi-valued control inputs with five-step variation values depending on the amount of deviation, and a running speed v and a running direction w become multi-valued control outputs, as is the case with running along the wall, variation rule and variation values become accordingly defined in such a way that the cleaning device does not deviate from the cleaning path PATH 2. | See also FIGS. 5C-5D, 6A, and 7A”).
High in view of Hwang fail to explicitly disclose the detection of a left line corresponding to a first installed object on a left side with respect to the cart, and a right line corresponding to a second installed object on a right side with respect to the cart. 
Heinla, however, teaches the detection of a left line corresponding to a first installed object on a left side with respect to the cart, and a right line corresponding to a second installed object on a right side with respect to the cart (See at least Heinla Paragraphs 78-79 “FIG. 3 shows an embodiment of straight lines 100 that can be extracted during the operation of the robot. Straight lines 100 can belong to permanent objects (such as houses, fences, sidewalks) and/or transitory objects (such as cars, shadows). The invention is adapted to be calibrated using multiple test cases of the images—improving its accuracy in detecting the lines and identifying the lines belonging to permanent objects. FIGS. 3b, 3c and 3d show exemplary camera images with the extracted lines superimposed. The figures depict two types of lines: dotted lines 110 and solid lines 120. Dotted lines 110 are the 3D lines that can belong to landmarks and that are stored within the map. Those lines can be obtained, for example, during a previous robot run as 2D lines from camera images and converted, for example by an iterative algorithm, to 3D landmarks. Solid lines 120 are 2D lines extracted from the camera images during a current robot run. The figures demonstrate a snapshot of a schematic representation of the robot localizing itself. The underlying optimization algorithm runs iteratively in order to identify the correct 2D lines 120 belonging to 3D landmarks 110. In this way, the robot's pose can be obtained from comparing the lines extracted from camera images to the lines stored in map data.”).
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of High in view of Hwang to include the detection of a left line corresponding to a first installed object on a left side with respect to the cart, and a right line corresponding to a second installed object on a right side with respect to the cart, as taught by Heinla as disclosed above, in order to ensure accurate traversal of the cart in all directions (Heinla Paragraph 2 “The invention relates to localization performed by a moving robot. More particularly, the invention relates to localization using multiple cameras taking visual images.”).

With respect to claim 5, High in view of Hwang fail to explicitly disclose that the line includes a plurality of discontinuous line segments and the controller extends the line segments and generates a single line. 
Heinla, however, teaches, that the line includes a plurality of discontinuous line segments and the controller extends the line segments and generates a single line (See at least Heinla FIG.3d | Paragraph 30 “The extracted features can be used to build a map of the robot's operating area and/or to localize the robot using an existing map. A map can comprise a collection of vectors and/or lines and/or line segments and/or point features and/or grid features defined with respect to some coordinate system.” | Paragraph 79 “FIGS. 3b, 3c and 3d show exemplary camera images with the extracted lines superimposed. The figures depict two types of lines: dotted lines 110 and solid lines 120. Dotted lines 110 are the 3D lines that can belong to landmarks and that are stored within the map. Those lines can be obtained, for example, during a previous robot run as 2D lines from camera images and converted, for example by an iterative algorithm, to 3D landmarks. Solid lines 120 are 2D lines extracted from the camera images during a current robot run. The figures demonstrate a snapshot of a schematic representation of the robot localizing itself. The underlying optimization algorithm runs iteratively in order to identify the correct 2D lines 120 belonging to 3D landmarks 110. In this way, the robot's pose can be obtained from comparing the lines extracted from camera images to the lines stored in map data.” | Paragraph 83 “FIG. 5 shows an embodiment of a localization method according to the invention. Steps S1, S2, and S3 can be the same as in the mapping method of FIG. 4. The localization method can be used when the robot comprises map data stored within its memory component. The fifth step S5 comprises comparing the straight lines extracted from the visual images (e.g., the aforementioned solid lines 120) to map data stored within the robot's memory component (e.g., the dotted lines 110). The map data stored within the memory component corresponds to different pose possibilities of the robot. The robot can then use a particle filter algorithm to evaluate the likelihood of each pose being the true one.”).
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of High in view of Hwang to include that the line includes a plurality of discontinuous line segments and the controller extends the line segments and generates a single line, as taught by Heinla as disclosed above, in order to ensure accurate traversal of the cart in all directions (Heinla Paragraph 2 “The invention relates to localization performed by a moving robot. More particularly, the invention relates to localization using multiple cameras taking visual images.”).

With respect to claim 6, High in view of Hwang fail to explicitly disclose that the obstacle sensor includes a first obstacle sensor disposed at a first height and a second obstacle sensor disposed at a second height, the controller detects a first line segment of an installed object using values sensed by the first obstacle sensor, and a second line segment of the installed object using values sensed by the second obstacle sensor, and the controller generates the line by overlapping the first line segment and the second line segment.
Heinla, however, teaches that the obstacle sensor includes a first obstacle sensor disposed at a first height and a second obstacle sensor disposed at a second height (See at least Heinla FIG. 1 | Paragraph 10 “The system uses multiple cameras, but generates pose hypothesis in each camera separately before comparing and refining them.” | Paragraph 20 “In another embodiment, a localization method making use of the invention is provided. The localization method can make use of any features of the system described herein. The method comprises (i) providing at least one mobile robot comprising at least one dead reckoning component, at least two cameras, at least one memory component, and at least one processing component; and (ii) taking visual images with the at least one robot's at least two camera components; and (iii) extracting features from the individual visual images with at least one processing component; and (iv) obtaining location related data from the extracted features in (iii); and (v) receiving location related data from the at least one dead reckoning component; and (vi) combining location related data obtained from the features extracted from the visual images in (iv) and location related data received from the at least one dead reckoning component in (v) weighted based on errors associated with each of them; and (vii) forming a hypothesis on the robot's pose based on the combined data in (vi).” | Paragraph 30 “The extracted features can be used to build a map of the robot's operating area and/or to localize the robot using an existing map. A map can comprise a collection of vectors and/or lines and/or line segments and/or point features and/or grid features defined with respect to some coordinate system. The map can be preloaded onto a memory component of the robot. Alternatively, the map is downloaded onto the memory component during operation. The map can be downloaded in fragments as the robot is moving between geographical areas”), 
the controller detects a first line segment of an installed object using values sensed by the first obstacle sensor, and a second line segment of the installed object using values sensed by the second obstacle sensor, and the controller generates the line by overlapping the first line segment and the second line segment (See at least Heinla Paragraphs 14-15 “In a first aspect, the invention provides a mobile robot comprising (i) at least one memory component comprising at least map data, (ii) at least two cameras adapted to take visual images of an environment, and (iii) at least one processing component adapted to at least extract straight lines from the visual images taken by the at least two cameras and compare them to the map data to at least localize the robot. In a second aspect, a localization method making use of the invention is provided. The localization method can make use of any features of the system described herein. The localization method can comprise taking visual images with at least two cameras. The localization method can also comprise extracting straight lines from the individual visual images with at least one processing component. The method can further comprise comparing the extracted features with existing map data. The method can also comprise outputting a location hypothesis based on the comparison between the extracted features and the map data.” | Paragraph 18 “In another embodiment, a mapping method making use of the invention is provided. The mapping method can make use of any features of the system listed above and below. The mapping method comprises (i) operating at least one mobile robot comprising at least two cameras and at least one processing component, (ii) taking visual images with the at least one robot's at least two cameras, (iii) performing preprocessing on a file generated by combining visual images from the at least two cameras, (iv) extracting features from the individual visual images with at least one processing component, and (v) building map data using the extracted features from the visual images.” | Paragraphs 80-82 “FIG. 3e depicts a schematic top view of a mobile robot 1000 performing localization on itself. The robot 1000 is shown in the middle as a black rectangle. Camera angles of the robot's 1000 cameras are also schematically shown. Front camera angle 11 can be seen to the lower left of the robot 1000. One of the back camera angles, 81 can be seen to the top right of the robot 1000. In this embodiment, only one back camera angles 81 is indicated … The fourth step S4 comprises combining the extracted lines to build map data of the area the visual images were taken in … The precise positions of the cameras on the robot and with respect to each other can be known, which enables combining the extracted lines in a coherent manner in one coordinate system.”).
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of High in view of Hwang to include that the obstacle sensor includes a first obstacle sensor disposed at a first height and a second obstacle sensor disposed at a second height, the controller detects a first line segment of an installed object using values sensed by the first obstacle sensor, and a second line segment of the installed object using values sensed by the second obstacle sensor, and the controller generates the line by overlapping the first line segment and the second line segment, as taught by Heinla as disclosed above, in order to ensure accurate traversal of the cart in all directions (Heinla Paragraph 2 “The invention relates to localization performed by a moving robot. More particularly, the invention relates to localization using multiple cameras taking visual images.”).

With respect to claim 8, High in view of Hwang teach that the obstacle sensor is a camera sensor (See at least High Paragraph 35 “By one approach, the system 100 optionally includes one or more video cameras 118. Captured video imagery from such a video camera 118 can be provided to the central computer system 106. That information can then serve, for example, to help the central computer system 106 determine a present location of one or more of the motorized transport units 102 and/or determine issues or concerns regarding automated movement of those motorized transport units 102 in the shopping facility space. As one simple example in these regards, such video information can permit the central computer system 106, at least in part, to detect an object in a path of movement of a particular one of the motorized transport units 102.”).
High in view of Hang fail to explicitly disclose that the controller detects an oblique line in a forward direction in an image captured by the camera sensor.
Heinla, however, teaches that the controller detects an oblique line in a forward direction in an image captured by the camera sensor (See at least High FIG. 3c | Paragraphs 29 “The processing component can preferably also be adapted to extract features from the visual images captured by the cameras. In one preferred embodiment, the features can be straight lines.”).
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of High in view of Hwang to include that the controller detects an oblique line in a forward direction in an image captured by the camera sensor, as taught by Heinla as disclosed above, in order to ensure accurate traversal of the cart in all directions (Heinla Paragraph 2 “The invention relates to localization performed by a moving robot. More particularly, the invention relates to localization using multiple cameras taking visual images.”).

	With respect to claim 13, High teaches a method of moving a cart comprising:
	Sensing, by an obstacle sensor of the cart, an obstacle around the cart (See at least High Paragraph 70 “Detecting Objects: In some embodiments, motorized transport units 102 detect objects through several sensors mounted on motorized transport unit 102, through independent cameras (e.g., video cameras 118), through sensors of a corresponding movable item container 104, and through communications with the central computer system 106. In some embodiments, with semi-autonomous capabilities, the motorized transport unit 102 will attempt to avoid obstacles, and if unable to avoid, it will notify the central computer system 106 of an exception condition. In some embodiments, using sensors 414 (such as distance measurement units, e.g., laser or other optical-based distance measurement sensors), the motorized transport unit 102 detects obstacles in its path, and will move to avoid, or stop until the obstacle is clear.”).
	High fails to explicitly disclose that the cart is to move parallel to an installed object and detecting, by a controller of the cart, a left line corresponding to a first installed object on a left side with respect to the cart, and a right line corresponding to a second installed object on a right side with respect to the cart, using values sensed by the obstacle sensor; calculating a first angle between the left line and a reference line and a second angle between the right line and the reference line by the controller; and generating a moving route such that the cart may be disposed in parallel with the first 32installed object or the second installed object while comparing the first angle and the second angle by the controller.
Hwang, however, teaches, that the cart is to move parallel to an installed object (See at least Hwang Paragraph 16 “b) cleaning the contoured surface of the cleaning area while obtaining positional information from each wall by traversing the contoured surface of the cleaning area from the starting position parallel to the walls while maintaining a predetermined distance from the walls surrounding the cleaning area”).
and calculating a first angle between the left line and a reference line and a second angle between the right line and the reference line by the controller; and generating a moving route such that the cart may be disposed in parallel with the first 32installed object or the second installed object while comparing the first angle and the second angle by the controller (See at least Hwang Paragraphs 45-46 “The position discrimination circuit 15 in the controller 12 detects the current position of the cleaning apparatus main body 1 and calculates a distance difference dI of deviation from the intended path PATH2 and an angle difference dA between the intended path PATH2 and the path deviated from PATH2. The differences dI (distance difference) and dA (angle difference) calculated as described above are calculated as shown in Fig. 7A multi-value inputs, and running speed v and direction w of the cleaning device become multi-value outputs. Accordingly, the cleaner does not deviate from its trajectory because the variation rule and variation values determine that the intended trajectory PATH 2 is followed. For example, when the distance difference dI and the angle difference dA become multi-valued control inputs with five-step variation values depending on the amount of deviation, and a running speed v and a running direction w become multi-valued control outputs, as is the case with running along the wall, variation rule and variation values become accordingly defined in such a way that the cleaning device does not deviate from the cleaning path PATH 2. | See also FIGS. 5C-5D, 6A, and 7A”).
	It would have been obvious to one of ordinary skill in the art to have modified the apparatus of High so that the cart moves parallel to an installed object and calculating a first angle between the left line and a reference line and a second angle between the right line and the reference line by the controller; and generating a moving route such that the cart may be disposed in parallel with the first 32installed object or the second installed object while comparing the first angle and the second angle by the controller, as taught by Hwang as disclosed above, in order to ensure efficient traversal of the cart (Hwang Paragraph 1 “The present invention relates to a self-functioning method of a cleaning device and, more particularly, a self-functioning method of a cleaning device in which a surface to be cleaned is automatically recognized by self-functioning guidance of the cleaning device along the contour of the surface to be cleaned, and cleaning is carried out automatically by a planned divided trajectory is followed in the detected cleaning area”).
High in view of Hwang fail to explicitly disclose the detection by a controller of the cart of a left line corresponding to a first installed object on a left side with respect to the cart, and a right line corresponding to a second installed object on a right side with respect to the cart, using values sensed by the obstacle sensor. 
Heinla, however, teaches the detection by a controller of the cart of a left line corresponding to a first installed object on a left side with respect to the cart, and a right line corresponding to a second installed object on a right side with respect to the cart, using values sensed by the obstacle sensor (See at least Heinla Paragraphs 78-79 “FIG. 3 shows an embodiment of straight lines 100 that can be extracted during the operation of the robot. Straight lines 100 can belong to permanent objects (such as houses, fences, sidewalks) and/or transitory objects (such as cars, shadows). The invention is adapted to be calibrated using multiple test cases of the images—improving its accuracy in detecting the lines and identifying the lines belonging to permanent objects. FIGS. 3b, 3c and 3d show exemplary camera images with the extracted lines superimposed. The figures depict two types of lines: dotted lines 110 and solid lines 120. Dotted lines 110 are the 3D lines that can belong to landmarks and that are stored within the map. Those lines can be obtained, for example, during a previous robot run as 2D lines from camera images and converted, for example by an iterative algorithm, to 3D landmarks. Solid lines 120 are 2D lines extracted from the camera images during a current robot run. The figures demonstrate a snapshot of a schematic representation of the robot localizing itself. The underlying optimization algorithm runs iteratively in order to identify the correct 2D lines 120 belonging to 3D landmarks 110. In this way, the robot's pose can be obtained from comparing the lines extracted from camera images to the lines stored in map data.”).
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of High in view of Hwang to include the detection by a controller of the cart of a left line corresponding to a first installed object on a left side with respect to the cart, and a right line corresponding to a second installed object on a right side with respect to the cart, using values sensed by the obstacle sensor, as taught by Heinla as disclosed above, in order to ensure accurate traversal of the cart in all directions (Heinla Paragraph 2 “The invention relates to localization performed by a moving robot. More particularly, the invention relates to localization using multiple cameras taking visual images.”).

With respect to claim 16, High in view of Hwang in view of Heinla teach that the obstacle sensor includes a first obstacle sensor disposed at a first height and a second obstacle sensor disposed at a second height (See at least Heinla FIG. 1 | Paragraph 10 “The system uses multiple cameras, but generates pose hypothesis in each camera separately before comparing and refining them.” | Paragraph 20 “ In another embodiment, a localization method making use of the invention is provided. The localization method can make use of any features of the system described herein. The method comprises (i) providing at least one mobile robot comprising at least one dead reckoning component, at least two cameras, at least one memory component, and at least one processing component; and (ii) taking visual images with the at least one robot's at least two camera components; and (iii) extracting features from the individual visual images with at least one processing component; and (iv) obtaining location related data from the extracted features in (iii); and (v) receiving location related data from the at least one dead reckoning component; and (vi) combining location related data obtained from the features extracted from the visual images in (iv) and location related data received from the at least one dead reckoning component in (v) weighted based on errors associated with each of them; and (vii) forming a hypothesis on the robot's pose based on the combined data in (vi).” | Paragraph 30 “The extracted features can be used to build a map of the robot's operating area and/or to localize the robot using an existing map. A map can comprise a collection of vectors and/or lines and/or line segments and/or point features and/or grid features defined with respect to some coordinate system. The map can be preloaded onto a memory component of the robot. Alternatively, the map is downloaded onto the memory component during operation. The map can be downloaded in fragments as the robot is moving between geographical areas”), 
the controller detects a first line segment of an installed object using values sensed by the first obstacle sensor, and a second line segment of the installed object using values sensed by the second obstacle sensor, and the controller generates the line by overlapping the first line segment and the second line segment (See at least Heinla Paragraphs 14-15 “In a first aspect, the invention provides a mobile robot comprising (i) at least one memory component comprising at least map data, (ii) at least two cameras adapted to take visual images of an environment, and (iii) at least one processing component adapted to at least extract straight lines from the visual images taken by the at least two cameras and compare them to the map data to at least localize the robot. In a second aspect, a localization method making use of the invention is provided. The localization method can make use of any features of the system described herein. The localization method can comprise taking visual images with at least two cameras. The localization method can also comprise extracting straight lines from the individual visual images with at least one processing component. The method can further comprise comparing the extracted features with existing map data. The method can also comprise outputting a location hypothesis based on the comparison between the extracted features and the map data.” | Paragraph 18 “In another embodiment, a mapping method making use of the invention is provided. The mapping method can make use of any features of the system listed above and below. The mapping method comprises (i) operating at least one mobile robot comprising at least two cameras and at least one processing component, (ii) taking visual images with the at least one robot's at least two cameras, (iii) performing preprocessing on a file generated by combining visual images from the at least two cameras, (iv) extracting features from the individual visual images with at least one processing component, and (v) building map data using the extracted features from the visual images.” | Paragraphs 80-82 “FIG. 3e depicts a schematic top view of a mobile robot 1000 performing localization on itself. The robot 1000 is shown in the middle as a black rectangle. Camera angles of the robot's 1000 cameras are also schematically shown. Front camera angle 11 can be seen to the lower left of the robot 1000. One of the back camera angles, 81 can be seen to the top right of the robot 1000. In this embodiment, only one back camera angles 81 is indicated … The fourth step S4 comprises combining the extracted lines to build map data of the area the visual images were taken in … The precise positions of the cameras on the robot and with respect to each other can be known, which enables combining the extracted lines in a coherent manner in one coordinate system.”).

Claims 3 and 14 are is rejected under 35 U.S.C. 103 as being unpatentable over High (US 20180346299) (“High”) in view of Hwang (DE 4307125 A1) (“Hwang”) (Translation Attached) in view of Heinla (US 20180253107 A1) (“Heinla”) further in view of Saitoh (US 4819169 A) (“Saitoh”).

With respect to claim 3, High in view of Hwang in view of Heinla fail to explicitly disclose that the controller generates a vanishing point by extending the left line and the right line, and compares a position of the vanishing point and a center of the cart and generates the moving route such that the cart may be disposed close to any one of the first installed object 29and the second installed object.
Saitoh, however, teaches that the controller generates a vanishing point by extending the left line and the right line, and compares a position of the vanishing point and a center of the cart and generates the moving route such that the cart may be disposed close to any one of the first installed object 29and the second installed object (See at least Saitoh FIGS. 2A-B, 3-6 | Col 1 lines 47-63 “The above-described objects can be achieved by pro viding a system for calculating movement direction and position of a movable object, comprising: (a) first means for photographing a background of the movable object in a direction of which the movable object moves; (b) second means for detecting a vanishing point from a photographed background two-dimensional image de rived by the first means; (c) third means for detecting a position of an end of a passage on which the movable object is to move from the photographed background image derived by the first means; (d) fourth means for calculating a direction of the movable object from a position of the vanishing point detected by the second means; and (e) fifth means for calculating a distance of the movable object from the position of the passage end detected by the third means on the basis of the detected position of the passage end and vanishing point.” | Col 3 lines 37-53 “The unmanned vehicle movement direction and position calculating system includes: (a) an image pick up tube section 101, e.g., having a video camera: (b) an image memory A 102 for storing the picked up image; (c) a vanishing point detecting section 103 for detecting a position of a vanishing point of an observed image from the contents of the image memory A 102; (d) a direction calculating section 104 for calculating a direction of the unmanned vehicle from the detected vanishing point; (e) a passage end detecting section 105 for detecting a passage end position in the observed image from the contents of the image memory A 102; (f) an image memory B 106 for Storing the detected passage end position: and (g) a position calculating section 107 for calculating a position of the unmanned vehicle using the detected vanishing position and passage end position” | Col 4. Lines 11-21 “Suppose that in FIG. 2(A), D1 is a movement direction of the unmanned vehicle and D2 is a direction of the vanishing point and, in FIG. 2(B), an observed image is composed of N pixels){M pixels, a pixel size is pXq, a coordinate of the vanishing point position is (X, Y), and a focal distance of a lens (in a case where the image pick up camera section 101 is the video camera) is f, the movement direction 6 of the unmanned vehicle (an angle of the movement direction D1 with respect to the vanishing point direction D2) can be calculated as follows.”).
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of High in view of Hwang in view of Heinla to include generates a vanishing point by extending the left line and the right line, and compares a position of the vanishing point and a center of the cart and generates the moving route such that the cart may be disposed close to any one of the first installed object 29and the second installed object, as taught by Saitoh as disclosed above, in order to ensure accurate future paths of the cart based on vanishing points (Saitoh Col 1 lines 6-10 “The present invention relates to a system and method for calculating a movement direction and position of an unmanned vehicle used in, e.g., a factory to carry out a running control for the unmanned vehicle”).

With respect to claim 14, High in view of Hwang in view of Heinla fail to explicitly disclose that the controller generates a vanishing point by extending the left line and the right line, and compares a position of the vanishing point and a center of the cart and generates the moving route such that the cart may be disposed close to any one of the first installed object 29and the second installed object.
Saitoh, however, teaches that the controller generates a vanishing point by extending the left line and the right line, and compares a position of the vanishing point and a center of the cart and generates the moving route such that the cart may be disposed close to any one of the first installed object 29and the second installed object (See at least Saitoh FIGS. 2A-B, 3-6 | Col 1 lines 47-63 “The above-described objects can be achieved by pro viding a system for calculating movement direction and position of a movable object, comprising: (a) first means for photographing a background of the movable object in a direction of which the movable object moves; (b) second means for detecting a vanishing point from a photographed background two-dimensional image de rived by the first means; (c) third means for detecting a position of an end of a passage on which the movable object is to move from the photographed background image derived by the first means; (d) fourth means for calculating a direction of the movable object from a position of the vanishing point detected by the second means; and (e) fifth means for calculating a distance of the movable object from the position of the passage end detected by the third means on the basis of the detected position of the passage end and vanishing point.” | Col 3 lines 37-53 “The unmanned vehicle movement direction and position calculating system includes: (a) an image pick up tube section 101, e.g., having a video camera: (b) an image memory A 102 for storing the picked up image; (c) a vanishing point detecting section 103 for detecting a position of a vanishing point of an observed image from the contents of the image memory A 102; (d) a direction calculating section 104 for calculating a direction of the unmanned vehicle from the detected vanishing point; (e) a passage end detecting section 105 for detecting a passage end position in the observed image from the contents of the image memory A 102; (f) an image memory B 106 for Storing the detected passage end position: and (g) a position calculating section 107 for calculating a position of the unmanned vehicle using the detected vanishing position and passage end position” | Col 4. Lines 11-21 “Suppose that in FIG. 2(A), D1 is a movement direction of the unmanned vehicle and D2 is a direction of the vanishing point and, in FIG. 2(B), an observed image is composed of N pixels){M pixels, a pixel size is pXq, a coordinate of the vanishing point position is (X, Y), and a focal distance of a lens (in a case where the image pick up camera section 101 is the video camera) is f, the movement direction 6 of the unmanned vehicle (an angle of the movement direction D1 with respect to the vanishing point direction D2) can be calculated as follows.”).
It would have been obvious to one of ordinary skill in the art to have modified the method of High in view of Hwang in view of Heinla to include generates a vanishing point by extending the left line and the right line, and compares a position of the vanishing point and a center of the cart and generates the moving route such that the cart may be disposed close to any one of the first installed object 29and the second installed object, as taught by Saitoh as disclosed above, in order to ensure accurate future paths of the cart based on vanishing points (Saitoh Col 1 lines 6-10 “The present invention relates to a system and method for calculating a movement direction and position of an unmanned vehicle used in, e.g., a factory to carry out a running control for the unmanned vehicle”).

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over High (US 20180346299) (“High”) in view of Hwang (DE 4307125 A1) (“Hwang”) (Translation Attached) in view of Heinla (US 20180253107 A1) (“Heinla”) further in view of Kim (US 20170035263 A1) (“Kim”).

	With respect to claim 4, High in view of Hwang in view of Heinla fail to explicitly disclose that the controller determines angular velocity of a left wheel or angular velocity of a right wheel of the driver on the basis of a rate of the first angle and the second angle. 
	Kim, however, teaches that the controller determines angular velocity of a left wheel or angular velocity of a right wheel of the driver on the basis of a rate of the first angle and the second angle (See at least Kim Paragraph 11 “During cleaning, movement of the cleaning robot about a cleaning region is accomplished using two wheels. In this case, the two wheels may be rotated at a uniform velocity to achieve straight movement of the cleaning robot, or may be rotated at different velocities to rotate a main body by a selected angle for change of a movement direction of the cleaning robot.”).
	It would have been obvious to one of ordinary skill in the art to have modified the apparatus of High in view of Hwang in view of Heinla to include determining angular velocity of a left wheel or angular velocity of a right wheel of the driver on the basis of a rate of the first angle and the second angle, as taught by Kim as disclosed above, in order to ensure that the cart’s wheel move accurately in regards to the location of the installed objects (Kim Paragraph 3 “Embodiments of the present disclosure relate to a cleaning robot to achieve enhanced movement performance and a control method for the same.”).

With respect to claim 15, High in view of Hwang in view of Heinla fail to explicitly disclose that the controller determines angular velocity of a left wheel or angular velocity of a right wheel of the driver on the basis of a rate of the first angle and the second angle. 
	Kim, however, teaches that the controller determines angular velocity of a left wheel or angular velocity of a right wheel of the driver on the basis of a rate of the first angle and the second angle (See at least Kim Paragraph 11 “During cleaning, movement of the cleaning robot about a cleaning region is accomplished using two wheels. In this case, the two wheels may be rotated at a uniform velocity to achieve straight movement of the cleaning robot, or may be rotated at different velocities to rotate a main body by a selected angle for change of a movement direction of the cleaning robot.”).
	It would have been obvious to one of ordinary skill in the art to have modified the method of High in view of Hwang in view of Heinla to include determining angular velocity of a left wheel or angular velocity of a right wheel of the driver on the basis of a rate of the first angle and the second angle, as taught by Kim as disclosed above, in order to ensure that the cart’s wheel move accurately in regards to the location of the installed objects (Kim Paragraph 3 “Embodiments of the present disclosure relate to a cleaning robot to achieve enhanced movement performance and a control method for the same.”).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over High (US 20180346299) (“High”) in view of Hwang (DE 4307125 A1) (“Hwang”) (Translation Attached) further in view of KIM II (US 20110035087 A1) (“KIM II”).

With respect to claim 7, High in view of Hwang teach that the obstacle sensor is a distance sensor (See at least High Paragraph 54 “In one example, a sensor 414 comprises a laser distance sensor device capable of determining a distance to objects in proximity to the sensor”).
High in view of Hwang fail to explicitly disclose that the controller generates a line segment by associating distance information on an 30obstacle at a first point with distance information on an obstacle at a second point, which are sensed by the obstacle sensor, and the controller generates a single line using a plurality of adjacent line segments. 
KIM II teaches that the controller generates a line segment by associating distance information on an 30obstacle at a first point with distance information on an obstacle at a second point, which are sensed by the obstacle sensor, and the controller generates a single line using a plurality of adjacent line segments (See at least KIM II FIGS 6-39 | Paragraph 105 “FIG. 34 shows a process of selecting waypoints if a plurality of obstacles is present between a start point and a goal point in a C-Space according to an embodiment of the present invention. As shown in FIG. 34, obstacles which are located within a predetermined angle α from a straight line connected between the start point S and the goal point G are recognized as intermediate points 1, 2 and 3 (K1, K2 and K3), and certain points K1-1 and K1-2, K2-1 and K2-2 and K3-1 separated from the recognized intermediate points 1, 2 and 3 (K1, K2 and K3) by predetermined distances are selected. It is to be noted that intermediate points 1, 2 and 3 representing obstacles K1, K2 and K3 are merely representative and the waypoints which are separated from intermediate points 1, 2 and 3 representing the obstacles by predetermined distances may be separated from any of a plurality of points on the obstacle in the C-Space. Thus, the intermediate points 1, 2 and 3 may be center points of the obstacles in the C-Space or may be points located at any position within the representations of the obstacles. A point where the start point S and the points K2-1 and K2-2 selected at the intermediate point 2 (K2) are viewed is selected as the waypoint of the points K1-1 and K1-2 selected at the intermediate point 1 (K1), a point where the points K1-1 and K1-2 selected at the intermediate point 1 (K1) and the point K3-1 selected at the intermediate point 3 (K3) are viewed is selected as the waypoint of the points K2-1 and K2-2 selected at the intermediate point 2 (K2), and a point where the points K2-1 and K2-2 selected at the intermediate point 2 (K2) and the target point G are viewed is selected as the waypoint of the point K3-1 selected at the intermediate point 3 (K3).”).
It would have been obvious to one of ordinary skill in the art to have modified the apparatus of High in view of Hwang to include that the controller generates a line segment by associating distance information on an 30obstacle at a first point with distance information on an obstacle at a second point, which are sensed by the obstacle sensor, and the controller generates a single line using a plurality of adjacent line segments, as taught by Kim II as disclosed above, in order to plan an efficient path of a cart with obstacles taken into account (KIM II Paragraph 3 “Embodiments relate to a method and apparatus to plan a motion path of a robot, which is not obstructed by an obstacle in a working environment.”).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over High (US 20180346299) (“High”) in view of Hwang (DE 4307125 A1) (“Hwang”) (Translation Attached) further in view of Kwan (KR 20110071624 A) (“Kwan”) (Translation Attached).

With respect to claim 10, High in view of Hwang teach moving the cart so as to be parallel to an installed object (See at least Hwang Paragraph 16 “b) cleaning the contoured surface of the cleaning area while obtaining positional information from each wall by traversing the contoured surface of the cleaning area from the starting position parallel to the walls while maintaining a predetermined distance from the walls surrounding the cleaning area”).
High in view of Hwang fail to explicitly disclose that the cart further includes a force sensor that senses force applied to a handle assembly of the cart, and the controller controls speeds or directions of movements of the cart using magnitude of the force sensed by the force sensor and using lines of the installed objects such that the cart may be parallel to the lines of the installed objects. 
However, Kwan discloses the cart further includes a force sensor that senses force applied to a handle assembly of the cart, and the controller controls speeds or directions of movements of the cart using magnitude of the force sensed by the force sensor and using lines of the installed objects such that the cart may be parallel to the lines of the installed objects (See at least Kwan Paragraph 13 “ In addition, the control device 160 checks whether the user is continuously holding the handle 400 through the contact sensor 430 located inside the handle 400 while the electric shopping cart for guiding the product corner of the present invention is moving. And, when the user does not hold the handle 400, the driving motor 320 is stopped” | Paragraph 11 “The control device 160 receives the selected product corner information from the input unit 410, and captures the landmark 600 attached or formed on the floor 700 with the near-infrared camera 150, and the imaged landmarks of several lines. Selects a landmark 600 that matches the selected product corner information from among 600 and drives the driving motor 320 to move along the selected landmark 600”).
It would have been obvious to one of ordinary skill to have modified the apparatus of High in view of Hwang to include that the cart further includes a force sensor that senses force applied to a handle assembly of the cart, and the controller controls speeds or directions of movements of the cart using magnitude of the force sensed by the force sensor and using lines of the installed objects such that the cart may be parallel to the lines of the installed objects, as taught by Kwan as disclosed above, in order to ensure that the cart moves only when the user is with the cart holding onto the handle (Kwan Paragraph 1 “The present invention relates to an electric shopping cart for guiding a product corner, and more particularly, recognizing a landmark attached or formed on the floor in a store, guiding movement to a selected product corner”).
With respect to claim 11, High in view of Hwang in view of Kwan teach that when the force sensor does not sense force, the controller controls a direction of movements of the cart and reduces speed of movements of the cart such that the cart may be parallel to lines of the installed objects (See at least Kwan Paragraph 13 “ In addition, the control device 160 checks whether the user is continuously holding the handle 400 through the contact sensor 430 located inside the handle 400 while the electric shopping cart for guiding the product corner of the present invention is moving. And, when the user does not hold the handle 400, the driving motor 320 is stopped” | Paragraph 11 “The control device 160 receives the selected product corner information from the input unit 410, and captures the landmark 600 attached or formed on the floor 700 with the near-infrared camera 150, and the imaged landmarks of several lines. Selects a landmark 600 that matches the selected product corner information from among 600 and drives the driving motor 320 to move along the selected landmark 600”).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over High (US 20180346299) (“High”) in view of Hwang (DE 4307125 A1) (“Hwang”) (Translation Attached) further in view of Kim (US 20170035263 A1) (“Kim”).

With respect to claim 12, High in view of Hwang teach that the controller detects a line corresponding to an installed object on a left side or a right side with respect to the cart (See at least Hwang Paragraph 41 “While the cleaner runs along the wall, based on the data on the distance to the wall on the left of the cleaner detected by the distance sensors 3A and 3K and also the data on the position of the cleaner detected by the position discriminating circuit 15, the position coordinate X of the left wall is calculated and the calculated coordinate X is stored in RAM 27.”) and that the controller generates the moving route after calculating an angle between the line and a reference line such that the cart may be disposed in parallel with the installed object (See at least Hwang Paragraphs 45-46 “The position discrimination circuit 15 in the controller 12 detects the current position of the cleaning apparatus main body 1 and calculates a distance difference dI of deviation from the intended path PATH2 and an angle difference dA between the intended path PATH2 and the path deviated from PATH2. The differences dI (distance difference) and dA (angle difference) calculated as described above are calculated as shown in Fig. 7A multi-value inputs, and running speed v and direction w of the cleaning device become multi-value outputs. Accordingly, the cleaner does not deviate from its trajectory because the variation rule and variation values determine that the intended trajectory PATH 2 is followed. For example, when the distance difference dI and the angle difference dA become multi-valued control inputs with five-step variation values depending on the amount of deviation, and a running speed v and a running direction w become multi-valued control outputs, as is the case with running along the wall, variation rule and variation values become accordingly defined in such a way that the cleaning device does not deviate from the cleaning path PATH 2. | See also FIGS. 5C-5D, 6A, and 7A”).
	High in view of Hwang fail to explicitly disclose that the controller re-generates a moving route such that an angle between a line, detected while the cart is moving and corresponding to the installed object, and the reference line may range from 70 to 90 degrees.
	Kim, however, teaches that the controller re-generates a moving route such that an angle between a line, detected while the cart is moving and corresponding to the installed object, and the reference line may range from 70 to 90 degrees (See at least Kim FIGS. 18, 21, 23 | Paragraphs30-331 “Upon judging that the obstacle detectors do not detect the wall that the cleaning robot 1 is following during wall following, the cleaning robot 1 stops movement. Then, the cleaning robot 1 operates the obstacle detectors provided at the first face F, the second face B, the third face L, and the fourth face R to detect a wall in the surroundings. When a specific one of the obstacle detectors detects a wall, the cleaning robot 1 judges whether or not the detected wall has a right angle with the previous wall based on obstacle detection signals from some obstacle detectors arranged on the same face as the specific obstacle detector that has detected the wall. Upon judging that the detected wall does not have a right angle with the previous wall, the cleaning robot 1 predicts an angle between the detected wall and the previous wall based on obstacle detection signals from the obstacle detectors on the same face, and calculates a rotation angle of the main body based on the predicted angle. Next, the cleaning robot 1 adjusts a position of the main body based on the calculated rotation angle such that the main body is parallel to the detected wall.”).
	It would have been obvious to one of ordinary skill in the art to have modified the apparatus of High in view of Hwang to include re-generating a moving route such that an angle between a line, detected while the cart is moving and corresponding to the installed object, and the reference line may range from 70 to 90 degrees, as taught by Kim as disclosed above, in order to ensure that the cart’s move accurately in regards to the location of the installed objects (Kim Paragraph 3 “Embodiments of the present disclosure relate to a cleaning robot to achieve enhanced movement performance and a control method for the same.”).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over High (US 20180346299) (“High”) in view of Hwang (DE 4307125 A1) (“Hwang”) (Translation Attached) further in view of Kim (US 20170035263 A1) (“Kim”).
	
With respect to claim 1, High teaches a method of moving a cart, comprising: sensing, by an obstacle sensor of the cart, an obstacle around the cart (See at least High Paragraph 70 “Detecting Objects: In some embodiments, motorized transport units 102 detect objects through several sensors mounted on motorized transport unit 102, through independent cameras (e.g., video cameras 118), through sensors of a corresponding movable item container 104, and through communications with the central computer system 106. In some embodiments, with semi-autonomous capabilities, the motorized transport unit 102 will attempt to avoid obstacles, and if unable to avoid, it will notify the central computer system 106 of an exception condition. In some embodiments, using sensors 414 (such as distance measurement units, e.g., laser or other optical-based distance measurement sensors), the motorized transport unit 102 detects obstacles in its path, and will move to avoid, or stop until the obstacle is clear.”)
High fails to explicitly disclose that the cart is to move parallel to an installed object, detecting, by controller of the cart, a line corresponding to an installed object on a left side or on a right side with respect to the cart, calculating an angle between the line and a reference line and then generating a moving route such that the cart may be disposed in parallel with the installed object by the controller; and re-generating a moving route such that an angle between a line, detected while the cart is moving and corresponding to the installed object, and the reference line may range from 70 to 90 degrees, by the controller.
Hwang, however, teaches that the cart is to move parallel to an installed object (See at least Hwang Paragraph 16 “b) cleaning the contoured surface of the cleaning area while obtaining positional information from each wall by traversing the contoured surface of the cleaning area from the starting position parallel to the walls while maintaining a predetermined distance from the walls surrounding the cleaning area”).
detecting, by a controller of the cart, a line corresponding to an installed object on a left side or on a right side with respect to the cart (See at least Hwang Paragraph 41 “While the cleaner runs along the wall, based on the data on the distance to the wall on the left of the cleaner detected by the distance sensors 3A and 3K and also the data on the position of the cleaner detected by the position discriminating circuit 15, the position coordinate X of the left wall is calculated and the calculated coordinate X is stored in RAM 27.”)
 and calculating an angle between the line and a reference line and then generating a moving route such that the cart may be disposed in parallel with the installed object by the controller (See at least Hwang Paragraphs 45-46 “The position discrimination circuit 15 in the controller 12 detects the current position of the cleaning apparatus main body 1 and calculates a distance difference dI of deviation from the intended path PATH2 and an angle difference dA between the intended path PATH2 and the path deviated from PATH2. The differences dI (distance difference) and dA (angle difference) calculated as described above are calculated as shown in Fig. 7A multi-value inputs, and running speed v and direction w of the cleaning device become multi-value outputs. Accordingly, the cleaner does not deviate from its trajectory because the variation rule and variation values determine that the intended trajectory PATH 2 is followed. For example, when the distance difference dI and the angle difference dA become multi-valued control inputs with five-step variation values depending on the amount of deviation, and a running speed v and a running direction w become multi-valued control outputs, as is the case with running along the wall, variation rule and variation values become accordingly defined in such a way that the cleaning device does not deviate from the cleaning path PATH 2. | See also FIGS. 5C-5D, 6A, and 7A”).
It would have been obvious to one of ordinary skill in the art to have modified the method of High that the cart is to move parallel to an installed object, detecting, by controller of the cart, a line corresponding to an installed object on a left side or on a right side with respect to the cart, calculating an angle between the line and a reference line and then generating a moving route such that the cart may be disposed in parallel with the installed object by the controller, as taught by Hwang as disclosed above, in order to ensure efficient traversal of the cart (Hwang Paragraph 1 “The present invention relates to a self-functioning method of a cleaning device and, more particularly, a self-functioning method of a cleaning device in which a surface to be cleaned is automatically recognized by self-functioning guidance of the cleaning device along the contour of the surface to be cleaned, and cleaning is carried out automatically by a planned divided trajectory is followed in the detected cleaning area”).
High in view of Hwang fail to explicitly disclose that the controller re-generates a moving route such that an angle between a line, detected while the cart is moving and corresponding to the installed object, and the reference line may range from 70 to 90 degrees.
	Kim, however, teaches that the controller re-generates a moving route such that an angle between a line, detected while the cart is moving and corresponding to the installed object, and the reference line may range from 70 to 90 degrees (See at least Kim FIGS. 18, 21, 23 | Paragraphs30-331 “Upon judging that the obstacle detectors do not detect the wall that the cleaning robot 1 is following during wall following, the cleaning robot 1 stops movement. Then, the cleaning robot 1 operates the obstacle detectors provided at the first face F, the second face B, the third face L, and the fourth face R to detect a wall in the surroundings. When a specific one of the obstacle detectors detects a wall, the cleaning robot 1 judges whether or not the detected wall has a right angle with the previous wall based on obstacle detection signals from some obstacle detectors arranged on the same face as the specific obstacle detector that has detected the wall. Upon judging that the detected wall does not have a right angle with the previous wall, the cleaning robot 1 predicts an angle between the detected wall and the previous wall based on obstacle detection signals from the obstacle detectors on the same face, and calculates a rotation angle of the main body based on the predicted angle. Next, the cleaning robot 1 adjusts a position of the main body based on the calculated rotation angle such that the main body is parallel to the detected wall.”).
	It would have been obvious to one of ordinary skill in the art to have modified the method of High in view of Hwang to include re-generating a moving route such that an angle between a line, detected while the cart is moving and corresponding to the installed object, and the reference line may range from 70 to 90 degrees, as taught by Kim as disclosed above, in order to ensure that the cart’s move accurately in regards to the location of the installed objects (Kim Paragraph 3 “Embodiments of the present disclosure relate to a cleaning robot to achieve enhanced movement performance and a control method for the same.”).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over High (US 20180346299 A1) (“High”) in view of Hwang (DE 4307125 A1) (“Hwang”) (Translation Attached) in view of Kim (US 20170035263 A1) (“Kim”) further in view of Heinla (US 20180253107 A1) (“Heinla”).

With respect to claim 18, High in view of Hwang in view of Kim fail to explicitly disclose that the obstacle sensor includes a first obstacle sensor disposed at a first height and a second obstacle sensor disposed at a second height, the method further comprising: detecting, by the controller, a first line of an installed object using values sensed by the first obstacle sensor, detecting, by the controller, a second line of the installed object, using values sensed 34by the second obstacle sensor, and generating, by the controller, the line by overlapping the first line and the second line.
Heinla, however, teaches that the obstacle sensor includes a first obstacle sensor disposed at a first height and a second obstacle sensor disposed at a second height (See at least Heinla FIG. 1 | Paragraph 10 “The system uses multiple cameras, but generates pose hypothesis in each camera separately before comparing and refining them.” | Paragraph 20 “In another embodiment, a localization method making use of the invention is provided. The localization method can make use of any features of the system described herein. The method comprises (i) providing at least one mobile robot comprising at least one dead reckoning component, at least two cameras, at least one memory component, and at least one processing component; and (ii) taking visual images with the at least one robot's at least two camera components; and (iii) extracting features from the individual visual images with at least one processing component; and (iv) obtaining location related data from the extracted features in (iii); and (v) receiving location related data from the at least one dead reckoning component; and (vi) combining location related data obtained from the features extracted from the visual images in (iv) and location related data received from the at least one dead reckoning component in (v) weighted based on errors associated with each of them; and (vii) forming a hypothesis on the robot's pose based on the combined data in (vi).” | Paragraph 30 “The extracted features can be used to build a map of the robot's operating area and/or to localize the robot using an existing map. A map can comprise a collection of vectors and/or lines and/or line segments and/or point features and/or grid features defined with respect to some coordinate system. The map can be preloaded onto a memory component of the robot. Alternatively, the map is downloaded onto the memory component during operation. The map can be downloaded in fragments as the robot is moving between geographical areas”), 
detecting, by the controller, a first line of an installed object using values sensed by the first obstacle sensor, detecting, by the controller, a second line of the installed object, using values sensed 34by the second obstacle sensor, and generating, by the controller, the line by overlapping the first line and the second line (See at least Heinla Paragraphs 14-15 “In a first aspect, the invention provides a mobile robot comprising (i) at least one memory component comprising at least map data, (ii) at least two cameras adapted to take visual images of an environment, and (iii) at least one processing component adapted to at least extract straight lines from the visual images taken by the at least two cameras and compare them to the map data to at least localize the robot. In a second aspect, a localization method making use of the invention is provided. The localization method can make use of any features of the system described herein. The localization method can comprise taking visual images with at least two cameras. The localization method can also comprise extracting straight lines from the individual visual images with at least one processing component. The method can further comprise comparing the extracted features with existing map data. The method can also comprise outputting a location hypothesis based on the comparison between the extracted features and the map data.” | Paragraph 18 “In another embodiment, a mapping method making use of the invention is provided. The mapping method can make use of any features of the system listed above and below. The mapping method comprises (i) operating at least one mobile robot comprising at least two cameras and at least one processing component, (ii) taking visual images with the at least one robot's at least two cameras, (iii) performing preprocessing on a file generated by combining visual images from the at least two cameras, (iv) extracting features from the individual visual images with at least one processing component, and (v) building map data using the extracted features from the visual images.” | Paragraphs 80-82 “FIG. 3e depicts a schematic top view of a mobile robot 1000 performing localization on itself. The robot 1000 is shown in the middle as a black rectangle. Camera angles of the robot's 1000 cameras are also schematically shown. Front camera angle 11 can be seen to the lower left of the robot 1000. One of the back camera angles, 81 can be seen to the top right of the robot 1000. In this embodiment, only one back camera angles 81 is indicated … The fourth step S4 comprises combining the extracted lines to build map data of the area the visual images were taken in … The precise positions of the cameras on the robot and with respect to each other can be known, which enables combining the extracted lines in a coherent manner in one coordinate system.”).
It would have been obvious to one of ordinary skill in the art to have modified the method of High in view of Hwang in view of Kim to include that the obstacle sensor includes a first obstacle sensor disposed at a first height and a second obstacle sensor disposed at a second height, the method further comprising: detecting, by the controller, a first line of an installed object using values sensed by the first obstacle sensor, detecting, by the controller, a second line of the installed object, using values sensed 34by the second obstacle sensor, and generating, by the controller, the line by overlapping the first line and the second line, as taught by Heinla as disclosed above, in order to ensure accurate traversal of the cart in all directions (Heinla Paragraph 2 “The invention relates to localization performed by a moving robot. More particularly, the invention relates to localization using multiple cameras taking visual images.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM ABDOALATIF ALSOMAIRY whose telephone number is (571)272-5653. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IBRAHIM ABDOALATIF ALSOMAIRY/Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667